Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group (I), with the addition of RK-20449 as the elected HCK inhibitor and ABT-199 as the elected Bcl2 is maintained.  

Claim Status
Claims 5-8, 10-16, 24, 25, 28, 49-51 are pending. Claims 14, 24, 25, and 28 withdrawn. Claims 1-4, 9, 17-23, 26-27, and 29-48 are canceled. Claims 5-8, 10-13, 15-16, and claims 49-51 are examined in accordance to the elected species. 

Priority
	This application is the U.S. National Stage of PCT/JP2017/033482, filed September 15, 
2017, which claims priority to U.S. Provisional Application No. 62/394,871, filed September 
15, 2016. The effective U.S. filing date is September 15, 2016.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 & 12/06/2021 has been considered by the examiner.

Action Summary
Claims 5, 8, 10-13, 15-16, and 49 rejected under 35 U.S.C. 103 as being un-patentable over Ishikawa et al. (WO2014/017659 A1 in view of Pan et al., Cancer Discovery 2014;4:362-375, published online first December 17, 2013 and Fernandez et al., Clinical lymphoma, Myeloma & Leukemia, September 12, 2015 are maintained. 

Affidavit
The Declaration by Dr. Fumihiko Ishikawa under 37 CFR 1.132 filed 06/16/2022 is sufficient to overcome the rejection of claims 5-8, 10-13, 15-16, and claims 49-51. The Declaration argues that as the figure below shows, the combination of RK-20693 in the amount of 100 nM and ABT-199 in the amount of 30 nM and 10 nM decreased the viability of patient-derived U308 AML cancer cells (i.e., hCD45+ cells) and U227 AML cancer cells more than either compound when used individually. For example, the cell viability of the combination of RK-20693 and ABT-199 the AML cells was considerably lower than that produced by RK-20693 or 30 nM ABT-199 alone.
In response, the Examiner finds the data in the Declaration not persuasive. while the data shows the combination of 100 nM RK-20693 and 10 nM and 30 nM ABT-199 exhibit better reduction of AML cells viability than each 100 nM RK-20693 alone and 10 nM and 30 nM ABT-199 alone, the data is not commensurate in scope with claims 5, 50, and 51. The data does not cover the genes recited in claim 51. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the present case, the Declaration does not show that the U308 AML cancer cells and the U227 AML cancer cells harboring the FTL3-ITD gene. Moreover, the Declaration uses RK-20693 in the amount of 100 nM and ABT-199 in the amount of 30 nM and 10 nM. Additionally, the Data is in vitro assay. Claim 1 does not recite FLT3-ITD gene. Whereas the claim broadly recites any amount of ABT-199 and any amount of an HKC inhibitor. The claim also broadly recites about 65 HCK inhibitors and broadly BCL-2 inhibitor. Moreover, the method of the instant claims can be interpreted as an in vivo method or an in vitro method. The amounts used in the Declaration are in vitro amount. The amounts used in the Declaration are not disclosed in the instant specification as filed. Therefore, the data is not commensurate in scope with the claimed invention.  Furthermore, assuming the data is commensurate in scope with the claims, the asserted unexpected result would have been expected in view of the collective teachings of Ishikawa et al., Pan et al., and Fernandez et al.
and by the fact that Fernandez et al. teaches blocking pro-survival signaling pathways such as MAPK or activated FLT3 may be synergistically enhanced through inhibition of Bcl-2 with ABT-199 Abstract.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 10-13, and 15-16, and 49 are rejected and new claim 50 is rejected under 35 U.S.C. 103 as being un-patentable over Ishikawa et al. (WO2014/017659 A1 in view of Pan et al., Cancer Discovery 2014;4:362-375, published online first December 17, 2013 and Fernandez et al., Clinical lymphoma, Myeloma & Leukemia, September 12, 2015. 
Ishikawa-WO is the WIPO counterpart to US 9,604,988 B2 or US2015/0210698 A1 ("Ishikawa-US"). Ishikawa-US is available as prior art under pre-AIPA 35 U.S.C. 102(a)(1). Ishikawa-WO, published in Japanese, is prior art pre-AIPA 35 U.S.C. 102(a)(1) as a result of its January 30, 2014 publication date. Because Ishikawa-WO which is the continuing chain of Ishikawa-US appears to have identical disclosures as Ishikawa-US, any reference hereinafter to column and line numbers will be based upon the US patent disclosure. Such reference should be interpreted as corresponding to the disclosure of the aforementioned WO counterpart.
Ishikawa et al. teaches a method for treating or inhibiting the recurrence of acute myeloid and inhibiting the growth of leukemia stem cells with Flt3/ITD mutations comprising a step of administering/contacting the leukemia cell or a patient with an effective amount of compound of the formula (I) or a salt thereof or a pharmaceutical composition comprising the compound of the formula (I) or a salt thereof, see Abstract and col. 2, lines 16-19 and 39-47 or compound Example 1, which is 7-[trans-4-(4-methyl-1-piperazinyl)cyclohexyl]-5-(4-phenoxyphenyl)-7H-pyrrolo[2,3-d]pyrimidin-4-amine as one of the examples of the compounds of the formula (I), see col. 21, lines 20-25 and Examples 62 and 65-66. Said compound is the same as the elected compound. Ishikawa et al. teaches the compound represented by formula (I) wherein Ar1 represents substituted or unsubstituted arylene, Ar2 represents substituted or unsubstituted aryl, and L represents an oxygen atom exerts remarkable inhibitory effects on HCK and FLT3 and high inhibitory effects on FLT3/ITD mutations, see col. 12, lines 66-67 bridging col. 13, lines 1-4. Ishikawa et al. teaches further teaches the pharmaceutical composition can further contain an agent exerting inhibitory effects on FLT3, in addition to a compound represented by formula (I), a salt thereof, or a prodrug thereof. Thus, the function of killing leukemia stem cells with Flt3/ITD mutations can be enhanced, wherein examples of the agents include crenolanib, see col. 13, lines 17-30. The combination of Example 1 and an agent exerting inhibitory effects on FLT3 encompasses administration conjointly include simultaneously, or sequentially. Ishikawa et al. teaches the compound can be administered for an adult in the range of 1 to 200 mg, col. 18, lines 51-53.
Ishikawa et al. does not teach ABT-199 as the elected BCL-2 inhibitor. 
Pan et al. teaches the use of small molecule BCL-2 inhibitor (antagonist) for treating acute myeloid leukemia, see Abstract. Moreover, Pan et al. teaches Upon testing of additional cryopreserved AML patient samples, including AML cells with diploid cytogenetics and
mutations in FLT3 , NRAS , and NPM1 genes, 20 of 25 (80%) were sensitive to ABT-199 (100 nmol/L), and 5 samples were resistant to both ABT-199 and ABT-737, see page 369, right col, third para. 
	Fernandez et al. teaches acute myeloid leukemia (AML) cell survival depends on Bcl-2 family proteins, and their co-targeting constitutes synthetic lethality. Alternatively, blocking pro-survival signaling pathways such as MAPK or activated FLT3 may be synergistically enhanced through inhibition of Bcl-2 with ABT-199 Abstract. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to combine the method disclosed by the Ishikawa’s reference 
with the method set forth by Fernandez et al. because each is taught by the prior art to be useful for the same purpose (i.e., treating AML harbored by FLT3-ITD+ mutation). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.
		Applicant’s argument and Response to Applicant’s argument
	Applicant argues that the pending claims recite a list of specific HCK inhibitors that share common structural features or core structure and are directed to the treatment of AML. In light of the data provided herewith and, in the specification, a person having ordinary skill in the art would have been able to perceive a trend in the exemplified data that would establish that the structurally- related, specific HCK inhibitors listed in the claims provide an unexpected beneficial effect in treating AML when administered conjointly with a BCL-2 inhibitor. 
	In response, Applicant’s argument is not persuasive. Just using one single RK-20693 as the single HCK inhibitor would not translate to the extrapolation of other structurally similar HCK inhibitors for the treatment of AML. For example, Ishikawa discloses comparative compound B exhibit little effect on inhibition of proliferation and survival in AMLCD34+ CD38- cells. (See Example 64.) The structure of comparative compound B is as follow:

    PNG
    media_image1.png
    449
    294
    media_image1.png
    Greyscale
. Therefore, extrapolation of one of the HCK inhibition claimed to another HCK inhibitor would not be expected to successfully treat AML with success. The same applies to comparative compound A as Ishikawa discloses the compound of Example 1 (the same compound as RK-20449) exhibit significantly higher inhibition effect against proliferation and survival of human AML CD34+ CD38- cells.  
	Applicant’s argument is the same as the argument presented in the Declaration Section above, Therefore, the same response applies. 

Claim 51 is rejected under 35 U.S.C. 103 as being un-patentable over Ishikawa et al. (WO2014/017659 A1 in view of Pan et al., Cancer Discovery 2014;4:362-375, published online first December 17, 2013 and Fernandez et al., Clinical lymphoma, Myeloma & Leukemia, September 12, 2015 as applied to claims 5, 6, and 50, In further view of Dohner et al., Blood. 2010; 115:453-474. 
The collective teachings of Ishikawa et al., Pan et al., and Fernandez et al. are discussed in the first 103 rejection above. 
Ishikawa et al., Pan et al., and Fernandez et al. collectively do not teach NMP1 gene.
Dohmer et al. teaches in several, but not all studies, the presence of NPM1 mutation in CN-AML has been associated with higher CR rates and better RFS and event-free survival (EFS). Of note, approximately 40% of patients with NPM1 mutations also carry FLT3-ITD, and multiple studies have shown that the genotype “mutated NPM1 without FLT3-ITD” represents a favorable prognostic marker, with higher CR rates, and better RFS and OS that is reminiscent of that seen in patients with inv(16) or t(8;21). This favorable impact of mutated NPM1 (with or without FLT3-ITD) on survival endpoints also seems to hold up among patients of older age. (See page 458, left column, third paragraph.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by the collective teachings of Ishikawa et al., Pan et al., and Fernandez et al. to include AML harboring FLT3-ITD with NMP1 mutation to give Applicant’s claimed invention. One would have been motivated by the fact that Dohner et al. teaches favorable prognostic marker impact of mutated NPM1 (with or without FLT3-ITD) on survival endpoints also seems to hold up among patients of older age. One would reasonably expect the method of Ishikawa et al., Pan et al., and Fernandez et al. to successfully treat AML harboring NMP1 with FLT3-ITD.

Conclusion
             No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628